FILED
                              NOT FOR PUBLICATION                           SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE DE JESUS ALCANTAR-                           No. 09-71934
NAVARRO, a.k.a. Jose Navarro, a.k.a.
Jaime Pimental, a.k.a. Jose Alcantar              Agency No. A037-442-639
Navarro,

               Petitioner,                        MEMORANDUM *

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jose de Jesus Alcantar-Navarro, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

deny in part and dismiss the petition for review.

      Alcantar-Navarro has not challenged the BIA’s determination that he is

removable under 8 U.S.C. § 1227(a)(2)(B)(i) (conviction for violation of law

related to a controlled substance) and (a)(2)(C) (certain firearms offenses). We

need not consider Alcantar-Navarro’s contention that his convictions are not

aggravated felonies, because the BIA stated that the crimes were not aggravated

felonies.

      We lack jurisdiction to review the BIA’s discretionary decision denying

cancellation of removal. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th

Cir. 2005).

      Alcantar-Navarro’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    09-71934